IN THE SUPREME COURT OF TEXAS

                                 No. 09-0942

    IN RE  MARK A. JACOBS, M.D., DEBRA C. GUNN, M.D. AND OBSTETRICAL AND
                       GYNECOLOGICAL ASSOCIATES, P.A.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion for temporary relief, filed  November
12, 2009, is granted.  The trial court orders dated  January  23,  2009  and
January  30,  2009,  in  Cause  No.   352,923-401,   styled   Andre   McCoy,
individually  and  as  Permanent  Guardian  of  Shannon  Miles   McCoy,   an
Incapacitated Person vs. Woman's  Hospital  of  Texas,  Inc.;  CHCA  Woman's
Hospital, LP d/b/a Woman's  Hospital  of  Texas;  Houston  Woman's  Hospital
Partner, L.L.C.; Debra C. Gunn, M.D.; Mark A. Jacobs, M.D.; Obstetrical  and
Gynecological Associates, P.A.; and James A. Collins, M.D., in  the  Probate
Court No 2 of Harris County, Texas and the order dated October 20,  2009  in
Cause No. 14-09-00123-CV, styled In re   Mark  A.  Jacobs,  M.D.,  Debra  C.
Gunn, M.D.,  and  Obstetrical  and  Gynecologist  Associates,  P.A.  in  the
Fourteenth Court of Appeals of Houston, Texas  are  stayed  pending  further
order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., November 30, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this November 16, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk